DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Koehler et al. (US 4,578,324) is the closest prior art. 
Koehler discloses a method of making an electrochemical battery (fuel cell battery 3) (see figures 1-9) electrode sheets (anode and cathode sheets of the electrochemical cell 11), and several solid electrolyte sheets (electrolyte sheet of electrochemical cell 11) inserted between the electrode sheets (anode and cathode) (although disclosed figures does not show anode, cathode and electrolyte in between, any electrochemical or fuel cell inherently comprises such structural feature), and at least one deformable chamber (panels 15 and 16) arranged in contact with the electrochemical cell (11), with the deformable chamber supplied with a fluid that deforms the chamber to apply pressure to the electrochemical cell (11) (3:9-55) (see fig. 5) (deformable chamber is formed by the supply of the fluid in the chamber as in the case of the instant 
However, Koehler does not disclose that the process further includes using a rotating spindle on which a deformable chamber is positioned; alternately winding on the deformable chamber the electrode sheet with the solid electrolyte sheet and the other electrode sheet with the other solid electrolyte sheet; encapsulating the assembly formed by the electrode sheets, solid electrolyte and the deformable chamber.  Koehler only discloses that 15 and 16 are in contact with the lateral side of the electrochemical cell.  Thus, it would not have been obvious to modify Koehler to wind the electrode sheets on the deformable chamber as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268. The examiner can normally be reached M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721